951 So. 2d 99 (2007)
Alexander SLATER a/k/a Michael Parker, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-475.
District Court of Appeal of Florida, Third District.
March 14, 2007.
Rehearing Denied April 5, 2007.
Alexander Slater a/k/a Michael Parker, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Bureau Chief, Office of the Attorney General, for appellee.
Before GERSTEN and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Baker v. State, 878 So. 2d 1236 (Fla.2004); Robbins v. State, 915 So. 2d 232 (Fla. 3d DCA 2005); Richardson v. State, 918 So. 2d 999 (Fla. 5th DCA 2006); see also Slater v. State, 625 So. 2d 1334 (Fla. 3d DCA 1993).